Entered: May 5th, 2020
                            Case 19-15265     Doc 240    Filed 05/05/20    Page 1 of 2
Signed: May 5th, 2020

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND

       IN RE:                                        )
                                                     )
       TOUFIC SALIM MELKI                            )      Case No. 19-15265
                                                     )      Chapter 11
                                Debtor               )
                                                     )

                                ORDER GRANTING
                      APPLICATION TO APPROVE EMPLOYMENT
        OF LORENZO WOOTEN (REALTOR) AND MARCUS & MILLICHAP REAL ESTATE
                   INVESTMENT SERVICES (REAL ESTATE BROKER)


                         Upon consideration of the Application to Approve Employment of Lorenzo Wooten

      as Realtor and Marcus & Millichap Real Estate Investment Services as Real Estate Broker (the

      “Application”), and any response thereto, pursuant to 11 U.S. Code § 327 and Fed. R. Bankr. P.

      2014 (a), it is HEREBY:

                         ORDERED, that the Application is APPROVED; and it is further

                         ORDERED, that Lorenzo Wooten is APPROVED to serve as Realtor and Marcus

      & Millichap Real Estate Investment Services is APPROVED to serve as Real Estate Broker to the

      Debtor; and it is further

                         ORDERED, that all fees to Lorenzo Wooten and/or Realtor and Marcus &

       Millichap Real Estate Investment Services from property of the estate are subject to application

       and approval by Order of this Court.
                  Case 19-15265       Doc 240        Filed 05/05/20   Page 2 of 2



cc:    John D. Burns, Esquire (#22777)
       The Burns Law Firm, LLC
       6303 Ivy Lane; Suite 102
       Greenbelt, Maryland 20770

Office of the United States Trsutee
6305 Ivy Lane, Suite 600
Greenbelt, MD 20770

Toufic Melki
1014 Willow Leaf Way
Potomac, MD 20854

Lorenzo Wooten
7200 Wisconsin Ave., Suite 1101
Bethesda, MD 20814

(Matrix of Creditors)


                                      (END OF ORDER)




                                                22
